DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on August 17, 2021 has been entered.
Claims 4 and 6-8 have been canceled. Claims 1-3, 5 and 9-20 have been considered on the merits. All arguments have been fully considered.

Claim Objections
Claim 15 is objected to because of the following informalities: the sentence should end with a period. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-11 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 9-11 are rejected under 35 U.S.C. 112, second paragraph, for using improper Markush language. The recitation of “selected from the group comprising” should read “selected from a group consisting of”.
Claim 14 is rejected under 35 U.S.C. 112, second paragraph, for using improper Markush language. The recitation of “from the group consisting of” should read “selected from the group consisting of”.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5 and 9-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cutliffe et al (WO 2015/013214 A2; 1/29/2015) in view of Henn et al (US 2016/0030494 A1; 2/4/2016), Neu et al (US 2012/0183513 A1; 7/19/2012), Shen et al (US 2015/0328266 A1; .
The instant claims recite a method of treating diabetes in a subject in need thereof, comprising administering to the subject an effective amount of a probiotic composition comprising an effective amount of Alistipes spp., Lactobacillus spp., and Bifidobacterium spp., in combination with whole body vibration therapy, wherein the whole body vibration therapy is administered for no more than 10 minutes per day.
Cutliffe teaches a method of treating a disease in a subject in need thereof (para 0021, 0025) comprising administering a microbial-based therapeutic composition to the subject (para 0055), wherein the disease includes diabetes (para 0021), and the therapeutic composition includes Alistipes spp. comprise Alistipes finegoldii, Lactobacillus spp. comprise Lactobacillus acidophilus, and Bifidobacterium spp. comprise Bifidobacterium breve (para 00138). The therapeutic composition includes glucose, lactose, and sucrose (prebiotic) (para 00179). The therapeutic composition is suitable for oral and/or rectal administration (para 00177). The appropriate quantity of the therapeutic composition to be administered, the number of treatments, and unit dose will vary according to the subject and the disease state of the subject (para 00178).

Cutliffe does not teach the effective amount of Alistipes spp., Lactobacillus spp., and Bifidobacterium spp. as claimed (claims 1 and 15-16).
However, Cutliffe does teach the method comprises Alistipes spp., Lactobacillus spp., and Bifidobacterium spp. for treating a disease including diabetes, wherein the appropriate quantity of the therapeutic composition to be administered, the number of treatments, and unit dose will vary according to the subject and the disease state of the subject. Henn teaches a method for treating, preventing, or reducing the severity of a disorder including diabetes Alistipes spp. (para 0010), the composition is formulated such that a single oral dose contains 106, 107, 108, 109, 1010, 1011, 1012 cfu bacterial strains (para 0276), and the composition comprises inulin (a prebiotic) (para 0122). In addition, Neu teaches a method for preventing or slowing the development of diabetes comprising administering a composition comprises 102-1011 Lactobacillus per day to a subject (para 0012, 0109), wherein the composition also comprises oats, wheat, and corn (dietary fibers) (para 0114). Finally, Shen teaches Bifidobacterium is useful in the treatment, prevention, or alleviation of a condition such as diabetes resulting from diet-induced body weight gain and diet-induced insulin resistance in a subject (para 0025-0026), wherein said Bifidobacterium is typically 105-1013 cfu (para 0030).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an effective amount of Alistipes spp., Lactobacillus spp., and Bifidobacterium spp. for treating a disease including diabetes, since Cutliffe discloses that Alistipes spp., Lactobacillus spp., and Bifidobacterium spp. are useful for treating a disease including diabetes, Henn, Neu, and Shen disclose that an effective amount of Alistipes spp., Lactobacillus spp., and Bifidobacterium spp. are used to effectively treat a disease including diabetes. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to incorporate an effective amount of Alistipes spp., Lactobacillus spp., and Bifidobacterium spp., with a reasonable expectation for successfully treating a disease in a subject in need thereof.


Triplett teaches whole body vibration systems alleviate diabetes symptoms (para 0003). In addition, Hypervibe teaches whole body vibration exercises vary in workout time length (p.3 last para) and time of the day (p.4 first para).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate whole body vibration therapy for appropriate workout time length as well as for appropriate time of the day to treat diabetes, since Cutliffe and Triplett both disclose a method for treating diabetes, Cutliffe discloses that the appropriate quantity of a probiotic composition to be administered, the number of treatments, and unit dose will vary according to a subject and a disease state of the subject, and Triplett specifically discloses that whole body vibration can be exercised in various workout time length and during any time of the day to alleviate diabetes symptoms. Furthermore, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to administer whole body vibration therapy in combination, or after, or in alternation of administer a probiotic composition, since Hypervibe discloses that whole body vibration workout can be performed during anytime of the day for various workout time length. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited references and routine practice to incorporate whole body vibration therapy and a probiotic composition with a reasonable expectation for successfully treating a disease in a subject in need thereof.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Cutliffe et al (WO 2015/013214 A2; 1/29/2015) in view of Henn et al (US 2016/0030494 A1; 2/4/2016), Neu et al (US 2012/0183513 A1; 7/19/2012), Shen et al (US 2015/0328266 A1; 11/19/2015), Triplett et al (US 2015/0305957 A1; 10/29/2015), and Hypervibe (www.hypervibe.com. 2016;1-11.) as applied to claims 1-3, 5 and 9-19 above, further in view of Zhao et al (CA 2875506; 12/12/2013).
The references cited above do not teach Alistipes spp. is genetically engineered to contain a transgene to produce sulfonolipids or short chain fatty acids (claim 20).
Zhao teaches short chain fatty acid-producing bacteria either directly or, by increasing short chain fatty acid inside gut, thus indirectly, perform functions lead to the prevention or treatment of diabetes, and said bacteria include Alistipes (Abstract, p.4 para 3-4, Claims 1 & 7).
Thus, before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate Alistipes spp. that is genetically engineered to contain a transgene to produce short chain fatty acids, since Cutliffe discloses that Alistipes spp. are incorporated in compositions for treating a disease such as diabetes, and Zhao discloses that short chain fatty acid-producing bacteria such as Alistipes spp. perform functions lead to the prevention or treatment of diabetes. Moreover, before the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated by the cited reference to incorporate Alistipes spp. that is genetically engineered to contain a transgene to produce short chain fatty acids, with a reasonable expectation for successfully treating a disease in a subject in need thereof.

Response to Arguments
Applicant argues that Kaplan does not specifically teach that Alistipes is essential in the many combinations that are possible, that Kaplan does not teach any specific combinations of probiotics, that Kaplan did not show that Alistipes was the only active probiotic in the cecal contents that resulted in improved diabetic outcomes, and that the claimed no more than10 minutes of whole body vibration therapy in the instant claims represents a 50% reduction in effort required from the required 20 minutes of whole body vibration therapy in Yin et al. However, these arguments are moot in light of the new rejections above in view of applicant’s amendments.

Conclusion
No claims are allowed.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN Y FAN whose telephone number is (571)270-3541.  The examiner can normally be reached on M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Lynn Y Fan/
Primary Examiner, Art Unit 1651